In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00063-CV
         ______________________________


           CAROLYN BERGIN, Appellant

                         V.

            RANDY TAYLOR, Appellee



   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
              Trial Court No. 2007-173




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Carolyn Bergin, appellant, has filed with this Court a motion to dismiss her pending appeal

in this matter. See TEX . R. APP . P. 42.1(a). The motion is signed by Bergin, who is representing

herself pro se.

       We grant Bergin's motion and dismiss the appeal.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       July 1, 2008
Date Decided:         July 2, 2008




                                                2